     Case 2:20-cv-02155-RFB-BNW Document 18 Filed 01/04/21 Page 1 of 2



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY and
     FIDELITY NATIONAL TITLE GROUP, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                              UNITED STATES DISTRICT COURT
17                                        DISTRICT OF NEVADA
18     WELLS FARGO BANK, N.A.,                         Case No.: 2:20-CV-02155-RFB-BNW
19                           Plaintiff,                STIPULATION AND PROPOSED
                                                       ORDER EXTENDING TIME TO
20                   vs.                               RESPOND TO MOTION FOR
                                                       REMAND AND MOTION FOR FEES
21     FIDELITY NATIONAL TITLE GROUP,                  AND COSTS
       INC. et al.,
22                                                     (SECOND REQUEST)
                             Defendants.
23

24
            Defendant Fidelity National Title Insurance Company (“Fidelity”) and plaintiff Wells
25
     Fargo Bank N.A. (“Wells Fargo”) hereby agree and stipulate as follows:
26
            1.     On November 23, 2020, Wells Fargo filed its Complaint in the Eighth Judicial
27
     District Court, Case No. A-20-825298-C;
28

                                                1
                              STIPULATION AND ORDER TO EXTEND TIME
     Case 2:20-cv-02155-RFB-BNW Document 18 Filed 01/04/21 Page 2 of 2



1           2.     On November 23, 2020, Fidelity removed the action to this Court;
2           3.     On December 3, 2020, Wells Fargo filed a motion to remand and a motion for fees
3    and costs (ECF Nos. 8 and 9);
4           4.     Fidelity’s current deadline to respond to the motions is December 31, 2020;
5           5.     Wells Fargo’s motions are based upon the forum defendant rule, 28 U.S.C. § 1441;
6           6.     The parties have mutually agreed to extend Fidelity’s deadline to respond to Wells
7    Fargo’s motions by approximately 30 days, to further evaluate how defendant Great American
8    Title’s status as a chapter 7 bankruptcy debtor impacts the motions and the arguments made
9    therein;
10          7.     Wells Fargo does not oppose the extension;
11          8.     This is the second request for an extension which is made in good faith and not for
12   purposes of delay;
13          IT IS SO STIPULATED that Fidelity’s deadline to respond to Wells Fargo’s motion to
14   remand and a motion for fees and costs (ECF Nos. 8 and 9) is hereby extended through and
15   including Monday, February 1, 2021.
16   Dated: December 30, 2020                     SINCLAIR BRAUN LLP
17                                                By:     /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
18                                                      Attorneys for Defendants
                                                        FIDELITY NATIONAL TITLE INSURANCE
19                                                      COMPANY and FIDELITY NATIONAL
                                                        TITLE GROUP, INC.
20
     Dated: December 30, 2020                     WRIGHT FINLAY & ZAK, LLP
21
                                                  By:    /s/-Darren T. Brenner
22
                                                        DARREN T. BRENNER
                                                        Attorneys for Plaintiff
23
                                                        WELLS FARGO BANK, N.A.
24
     IT IS SO ORDERED.
25
            Dated this 4th
                       _____ day of _____________,
                                    January, 2021. 2020.
26
                                                 __________________________________________
27                                                   RICHARD F. BOULWARE
                                                     UNITED STATES DISTRICT JUDGE
28

                                                2
                              STIPULATION AND ORDER TO EXTEND TIME
